:lo>   -~




                                                                                                                                                             (p
       AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Pagel of I



                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                       (For Offenses Committed On or After Noven1ber 1, 1987)
                                       v.

                              Eduardo Torres-Cuevas                                    Case Number: 3:19-mj-21778

                                                                                       Carolyn L Oliver
                                                                                       Defendant's Attorney


        REGISTRATION NO. 84950298

        THE DEFENDANT:
         IZI pleaded guilty to count(s) 1 of Complaint
                                                  ~~~~~~~~~~~~~~~~~~~~~~~~~~~




            D was found guilty to count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

        Title & Section                   Nature of Offense                                                               Count Number(s)
        8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                     1

            D The defendant has been found not guilty on count(s)                 ~~~~~~~~~~~~~~~~~~~




            D Count(s)                                                                  dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                       ]81 TIME SERVED                            D                                           days

            IZI Assessment: $10 WAIVED IZI Fine: WAIVED
            IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            D Court recommends defendant be deported/removed with relative,                           charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney.ofJ!!!Y material change in the defendant's economic circumstances.
                          --~... (
                                                ~,

                                           )
                        ( ."' \.     ,---                                  Wednesday, May 1, 2019
                         ~} - - ·~-- ··-. .•                               Date ofl)Uposition of Sentence


            Received   ~~~~~~~~+--

                       DUSM
                                                                   F~lE[)
                                                                                      Hd'NdRABL'E RdBERT N. BLOCK
                                                                                      UNitED STA TES MAGISTRATE WDGE
                                                                   MAY 0 I 2019
                                                        CLER!{, U.S. D13Tn!CT COURT
            Clerk's Office Copy                      SOUTHERN DISTRICT OF CALIFORNIA                                                 3:19-mj-21778
                                                     BY                        DEPUTY
